Dismissed and Opinion filed January 29, 2004








Dismissed and Opinion filed January 29, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-01249-CV
____________
 
EMERALD MEDICAL SERVICES, INC.,
Appellant
 
V.
 
COMPUTER CONCEPTS MANAGEMENT,
L. P., Appellee
 

 
On Appeal from the 215th District
Court
Harris County, Texas
Trial Court Cause No.
02-54487
 

 
M E M O R A N D U M  O P I N I O N
This is an appeal from a judgment signed October 7,
2003.  The clerk=s record was filed on December 2,
2003.  No reporter=s record was filed.  No brief was filed.
On January 13, 2004, appellee filed
a motion to dismiss the appeal for want of prosecution.  See Tex.
R. App. P. 42.3(b).
Appellant filed no response.
Appellee's motion is granted.




Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Opinion
filed January 29, 2004.
Panel consists of Chief Justice
Hedges and Justices Anderson and Seymore.